Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 1 of 15 PageID: 171




                  
              EXHIBIT 
                 1 
                
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 2 of 15 PageID: 172




                P.L. 2018, CHAPTER 138, approved November 8, 2018
                           Senate, No. 2465 (Third Reprint)

                                        1
     1   AN ACT concerning                  [untraceable]1 firearms and amending
            2
     2          [N.J.S.2C:39-9] various parts of the statutory law 2.
     3
     4      BE IT ENACTED by the Senate and General Assembly of the State
     5   of New Jersey:
     6
             2
     7         1. N.J.S.2C:39-1 is amended to read as follows:
     8       2C:39-1. Definitions. The following definitions apply to this
     9   chapter and to chapter 58:
    10       a. "Antique firearm" means any rifle or shotgun and "antique
    11   cannon" means a destructive device defined in paragraph (3) of
    12   subsection c. of this section, if the rifle, shotgun or destructive device,
    13   as the case may be, is incapable of being fired or discharged, or which
    14   does not fire fixed ammunition, regardless of date of manufacture, or
    15   was manufactured before 1898 for which cartridge ammunition is not
    16   commercially available, and is possessed as a curiosity or ornament or
    17   for its historical significance or value.
    18       b. "Deface" means to remove, deface, cover, alter or destroy the
    19   name of the maker, model designation, manufacturer's serial number
    20   or any other distinguishing identification mark or number on any
    21   firearm.
    22       c. "Destructive device" means any device, instrument or object
    23   designed to explode or produce uncontrolled combustion, including (1)
    24   any explosive or incendiary bomb, mine or grenade; (2) any rocket
    25   having a propellant charge of more than four ounces or any missile
    26   having an explosive or incendiary charge of more than one-quarter of
    27   an ounce; (3) any weapon capable of firing a projectile of a caliber
    28   greater than 60 caliber, except a shotgun or shotgun ammunition
    29   generally recognized as suitable for sporting purposes; (4) any
    30   Molotov cocktail or other device consisting of a breakable container
    31   containing flammable liquid and having a wick or similar device
    32   capable of being ignited. The term does not include any device
    33   manufactured for the purpose of illumination, distress signaling, line-
    34   throwing, safety or similar purposes.
    35       d. "Dispose of" means to give, give away, lease, loan, keep for
    36   sale, offer, offer for sale, sell, transfer, or otherwise transfer
    37   possession.
    38       e. "Explosive" means any chemical compound or mixture that is
    39   commonly used or is possessed for the purpose of producing an
    40   explosion and which contains any oxidizing and combustible materials
           EXPLANATION – Matter enclosed in bold-faced brackets [thus] in the above bill is
         not enacted and is intended to be omitted in the law.

           Matter underlined thus is new matter.
           Matter enclosed in superscript numerals has been adopted as follows:
           1
             Senate SLP committee amendments adopted April 16, 2018.
           2
             Assembly AJU committee amendments adopted September 17, 2018.
           3
             Assembly floor amendments adopted September 27, 2018.
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 3 of 15 PageID: 173



                                       S2465 [3R]
                                           2

     1   or other ingredients in such proportions, quantities or packing that an
     2   ignition by fire, by friction, by concussion or by detonation of any part
     3   of the compound or mixture may cause such a sudden generation of
     4   highly heated gases that the resultant gaseous pressures are capable of
     5   producing destructive effects on contiguous objects. The term shall not
     6   include small arms ammunition, or explosives in the form prescribed
     7   by the official United States Pharmacopoeia.
     8        f. "Firearm" means any handgun, rifle, shotgun, machine gun,
     9   automatic or semi-automatic rifle, or any gun, device or instrument in
    10   the nature of a weapon from which may be fired or ejected any solid
    11   projectable ball, slug, pellet, missile or bullet, or any gas, vapor or
    12   other noxious thing, by means of a cartridge or shell or by the action of
    13   an explosive or the igniting of flammable or explosive substances. It
    14   shall also include, without limitation, any firearm which is in the
    15   nature of an air gun, spring gun or pistol or other weapon of a similar
    16   nature in which the propelling force is a spring, elastic band, carbon
    17   dioxide, compressed or other gas or vapor, air or compressed air, or is
    18   ignited by compressed air, and ejecting a bullet or missile smaller than
    19   three-eighths of an inch in diameter, with sufficient force to injure a
    20   person.
    21        g. "Firearm silencer" means any instrument, attachment, weapon
    22   or appliance for causing the firing of any gun, revolver, pistol or other
    23   firearm to be silent, or intended to lessen or muffle the noise of the
    24   firing of any gun, revolver, pistol or other firearm.
    25        h. "Gravity knife" means any knife which has a blade which is
    26   released from the handle or sheath thereof by the force of gravity or
    27   the application of centrifugal force.
    28        i. "Machine gun" means any firearm, mechanism or instrument
    29   not requiring that the trigger be pressed for each shot and having a
    30   reservoir, belt or other means of storing and carrying ammunition
    31   which can be loaded into the firearm, mechanism or instrument and
    32   fired therefrom. A machine gun also shall include, without limitation,
    33   any firearm with a trigger crank attached.
    34        j. "Manufacturer" means any person who receives or obtains raw
    35   materials or parts and processes them into firearms or finished parts of
    36   firearms, except a person who exclusively processes grips, stocks and
    37   other nonmetal parts of firearms. The term does not include a person
    38   who repairs existing firearms or receives new and used raw materials
    39   or parts solely for the repair of existing firearms.
    40        k. "Handgun" means any pistol, revolver or other firearm
    41   originally designed or manufactured to be fired by the use of a single
    42   hand.
    43        l. "Retail dealer" means any person including a gunsmith, except
    44   a manufacturer or a wholesale dealer, who sells, transfers or assigns
    45   for a fee or profit any firearm or parts of firearms or ammunition
    46   which he has purchased or obtained with the intention, or for the
    47   purpose, of reselling or reassigning to persons who are reasonably
    48   understood to be the ultimate consumers, and includes any person who
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 4 of 15 PageID: 174



                                        S2465 [3R]
                                            3

     1   is engaged in the business of repairing firearms or who sells any
     2   firearm to satisfy a debt secured by the pledge of a firearm.
     3        m. "Rifle" means any firearm designed to be fired from the
     4   shoulder and using the energy of the explosive in a fixed metallic
     5   cartridge to fire a single projectile through a rifled bore for each single
     6   pull of the trigger.
     7        n. "Shotgun" means any firearm designed to be fired from the
     8   shoulder and using the energy of the explosive in a fixed shotgun shell
     9   to fire through a smooth bore either a number of ball shots or a single
    10   projectile for each pull of the trigger, or any firearm designed to be
    11   fired from the shoulder which does not fire fixed ammunition.
    12        o. "Sawed-off shotgun" means any shotgun having a barrel or
    13   barrels of less than 18 inches in length measured from the breech to
    14   the muzzle, or a rifle having a barrel or barrels of less than 16 inches in
    15   length measured from the breech to the muzzle, or any firearm made
    16   from a rifle or a shotgun, whether by alteration, or otherwise, if such
    17   firearm as modified has an overall length of less than 26 inches.
    18        p. "Switchblade knife" means any knife or similar device which
    19   has a blade which opens automatically by hand pressure applied to a
    20   button, spring or other device in the handle of the knife.
    21        q. "Superintendent" means the Superintendent of the State Police.
    22        r. "Weapon" means anything readily capable of lethal use or of
    23   inflicting serious bodily injury. The term includes, but is not limited
    24   to, all (1) firearms, even though not loaded or lacking a clip or other
    25   component to render them immediately operable; (2) components
    26   which can be readily assembled into a weapon; (3) gravity knives,
    27   switchblade knives, daggers, dirks, stilettos, or other dangerous knives,
    28   billies, blackjacks, bludgeons, metal knuckles, sandclubs, slingshots,
    29   cesti or similar leather bands studded with metal filings or razor blades
    30   imbedded in wood; and (4) stun guns; and any weapon or other device
    31   which projects, releases, or emits tear gas or any other substance
    32   intended to produce temporary physical discomfort or permanent
    33   injury through being vaporized or otherwise dispensed in the air.
    34        s. "Wholesale dealer" means any person, except a manufacturer,
    35   who sells, transfers, or assigns firearms, or parts of firearms, to
    36   persons who are reasonably understood not to be the ultimate
    37   consumers, and includes persons who receive finished parts of
    38   firearms and assemble them into completed or partially completed
    39   firearms, in furtherance of such purpose, except that it shall not
    40   include those persons dealing exclusively in grips, stocks and other
    41   nonmetal parts of firearms.
    42        t. "Stun gun" means any weapon or other device which emits an
    43   electrical charge or current intended to temporarily or permanently
    44   disable a person.
    45        u. "Ballistic knife" means any weapon or other device capable of
    46   lethal use and which can propel a knife blade.
    47        v. "Imitation firearm" means an object or device reasonably
    48   capable of being mistaken for a firearm.
    49        w. "Assault firearm" means:
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 5 of 15 PageID: 175



                                      S2465 [3R]
                                          4

     1       (1) The following firearms:
     2       Algimec AGM1 type
     3       Any shotgun with a revolving cylinder such as the "Street
     4   Sweeper" or "Striker 12"
     5       Armalite AR-180 type
     6       Australian Automatic Arms SAR
     7       Avtomat Kalashnikov type semi-automatic firearms
     8       Beretta AR-70 and BM59 semi-automatic firearms
     9       Bushmaster Assault Rifle
    10       Calico M-900 Assault carbine and M-900
    11       CETME G3
    12       Chartered Industries of Singapore SR-88 type
    13       Colt AR-15 and CAR-15 series
    14       Daewoo K-1, K-2, Max 1 and Max 2, AR 100 types
    15       Demro TAC-1 carbine type
    16       Encom MP-9 and MP-45 carbine types
    17       FAMAS MAS223 types
    18       FN-FAL, FN-LAR, or FN-FNC type semi-automatic firearms
    19       Franchi SPAS 12 and LAW 12 shotguns
    20       G3SA type
    21       Galil type Heckler and Koch HK91, HK93, HK94, MP5, PSG-1
    22       Intratec TEC 9 and 22 semi-automatic firearms
    23       M1 carbine type
    24       M14S type
    25       MAC 10, MAC 11, MAC 11-9mm carbine type firearms
    26       PJK M-68 carbine type
    27       Plainfield Machine Company Carbine
    28       Ruger K-Mini-14/5F and Mini-14/5RF
    29       SIG AMT, SIG 550SP, SIG 551SP, SIG PE-57 types
    30       SKS with detachable magazine type
    31       Spectre Auto carbine type
    32       Springfield Armory BM59 and SAR-48 type
    33       Sterling MK-6, MK-7 and SAR types
    34       Steyr A.U.G. semi-automatic firearms
    35       USAS 12 semi-automatic type shotgun
    36       Uzi type semi-automatic firearms
    37       Valmet M62, M71S, M76, or M78 type semi-automatic firearms
    38       Weaver Arm Nighthawk.
    39       (2) Any firearm manufactured under any designation which is
    40   substantially identical to any of the firearms listed above.
    41       (3) A semi-automatic shotgun with either a magazine capacity
    42   exceeding six rounds, a pistol grip, or a folding stock.
    43       (4) A semi-automatic rifle with a fixed magazine capacity
    44   exceeding 10 rounds. "Assault firearm" shall not include a semi-
    45   automatic rifle which has an attached tubular device and which is
    46   capable of operating only with .22 caliber rimfire ammunition.
    47       (5) A part or combination of parts designed or intended to convert
    48   a firearm into an assault firearm, or any combination of parts from
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 6 of 15 PageID: 176



                                       S2465 [3R]
                                           5

     1   which an assault firearm may be readily assembled if those parts are in
     2   the possession or under the control of the same person.
     3       (6) A firearm with a bump stock attached.
     4       x. "Semi-automatic" means a firearm which fires a single
     5   projectile for each single pull of the trigger and is self-reloading or
     6   automatically chambers a round, cartridge, or bullet.
     7       y. "Large capacity ammunition magazine" means a box, drum,
     8   tube or other container which is capable of holding more than 10
     9   rounds of ammunition to be fed continuously and directly therefrom
    10   into a semi-automatic firearm. The term shall not include an attached
    11   tubular device which is capable of holding only .22 caliber rimfire
    12   ammunition.
    13       z. "Pistol grip" means a well-defined handle, similar to that found
    14   on a handgun, that protrudes conspicuously beneath the action of the
    15   weapon, and which permits the shotgun to be held and fired with one
    16   hand.
    17       aa. "Antique handgun" means a handgun manufactured before
    18   1898, or a replica thereof, which is recognized as being historical in
    19   nature or of historical significance and either (1) utilizes a match,
    20   friction, flint, or percussion ignition, or which utilizes a pin-fire
    21   cartridge in which the pin is part of the cartridge or (2) does not fire
    22   fixed ammunition or for which cartridge ammunition is not
    23   commercially available.
    24       bb. "Trigger lock" means a commercially available device
    25   approved by the Superintendent of State Police which is operated with
    26   a key or combination lock that prevents a firearm from being
    27   discharged while the device is attached to the firearm. It may include,
    28   but need not be limited to, devices that obstruct the barrel or cylinder
    29   of the firearm, as well as devices that immobilize the trigger.
    30       cc. "Trigger locking device" means a device that, if installed on a
    31   firearm and secured by means of a key or mechanically, electronically
    32   or electromechanically operated combination lock, prevents the
    33   firearm from being discharged without first deactivating or removing
    34   the device by means of a key or mechanically, electronically or
    35   electromechanically operated combination lock.
    36       dd. "Personalized handgun" means a handgun which incorporates
    37   within its design, and as part of its original manufacture, technology
    38   which automatically limits its operational use and which cannot be
    39   readily deactivated, so that it may only be fired by an authorized or
    40   recognized user. The technology limiting the handgun's operational
    41   use may include, but not be limited to: radio frequency tagging, touch
    42   memory, remote control, fingerprint, magnetic encoding and other
    43   automatic user identification systems utilizing biometric, mechanical
    44   or electronic systems. No make or model of a handgun shall be
    45   deemed to be a "personalized handgun" unless the Attorney General
    46   has determined, through testing or other reasonable means, that the
    47   handgun meets any reliability standards that the manufacturer may
    48   require for its commercially available handguns that are not
    49   personalized or, if the manufacturer has no such reliability standards,
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 7 of 15 PageID: 177



                                        S2465 [3R]
                                            6

     1   the handgun meets the reliability standards generally used in the
     2   industry for commercially available handguns.
     3       ee. "Bump stock" means any device or instrument for a firearm
     4   that increases the rate of fire achievable with the firearm by using
     5   energy from the recoil of the firearm to generate a reciprocating action
     6   that facilitates repeated activation of the trigger.
     7       ff. "Trigger crank" means any device or instrument to be attached
     8   to a firearm that repeatedly activates the trigger of the firearm through
     9   the use of a lever or other part that is turned in a circular motion;
    10   provided, however, the term shall not include any weapon initially
    11   designed and manufactured to fire through the use of a crank or lever.
    12       gg. "Armor piercing ammunition" means: (1) a projectile or
    13   projectile core which may be used in a handgun and is constructed
    14   entirely, excluding the presence of traces of other substances, from one
    15   or a combination of tungsten alloys, steel, iron, brass, bronze,
    16   beryllium copper, or depleted uranium; or (2) a full jacketed projectile
    17   larger than .22 caliber designed and intended for use in a handgun and
    18   whose jacket has a weight of more than 25 percent of the total weight
    19   of the projectile. "Armor piercing ammunition" shall not include
    20   shotgun shot required by federal or State environmental or game
    21   regulations for hunting purposes, a frangible projectile designed for
    22   target shooting, a projectile which the United States Attorney General
    23   finds is primarily intended to be used for sporting purposes, or any
    24   other projectile or projectile core which the United States Attorney
    25   General finds is intended to be used for industrial purposes, including
    26   a charge used in an oil gas well perforating device.
    27       hh. “Covert firearm” means any firearm that is constructed in a
    28   shape or configuration such that it does not resemble a handgun, rifle,
    29   shotgun, or machine gun including, but not limited to, a firearm that
    30   resembles a key-chain, pen, cigarette lighter, cigarette package,
    31   cellphone, smart phone, wallet, or cane.
    32       ii. “Undetectable firearm” means a firearm 3[constructed entirely
    33   of non-metal substances, or a firearm that does not include at least one
    34   major component, such as the barrel, slide, cylinder, frame or receiver
    35   of the firearm, that is made entirely of metal such that,] that: (1) after
    36   removal of all parts other than major components, is not as detectable
    37   as the Security Exemplar, by walk-through metal detectors calibrated
    38   and operated to detect the Security Exemplar; or (2) includes a major
    39   component which,3 if the firearm were subjected to inspection by the
    40   types of detection devices commonly used at airports for security
    41   screening, 3[it]3 would not generate an image that accurately depicts
    42   the shape of the component.2 3“Undetectable firearm” shall not be
    43   construed to include a firearm subject to the provisions of paragraphs
    44   (3) through (6) of subsection (p) of 18 U.S.C. s.922.
    45       jj. “Major component” means the slide or cylinder or the frame or
    46   receiver of a firearm and, in the case of a rifle or shotgun, also includes
    47   the barrel.
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 8 of 15 PageID: 178



                                      S2465 [3R]
                                          7

     1       kk. “Security Exemplar” means the Security Exemplar fabricated
     2   in accordance with subparagraph (C) of paragraph (2) of subsection (p)
     3   of 18 U.S.C. s.922.3
     4   (cf: P.L.2018, c.39, s.1)
     5
           2
     6        2. N.J.S.2C:39-3 is amended to read as follows:
     7       2C:39-3. Prohibited Weapons and Devices.
     8       a. Destructive devices. Any person who knowingly has in his
     9   possession any destructive device is guilty of a crime of the third
    10   degree.
    11       b. Sawed-off shotguns. Any person who knowingly has in his
    12   possession any sawed-off shotgun is guilty of a crime of the third
    13   degree.
    14       c. Silencers. Any person who knowingly has in his possession
    15   any firearm silencer is guilty of a crime of the fourth degree.
    16       d. Defaced firearms. Any person who knowingly has in his
    17   possession any firearm which has been defaced, except an antique
    18   firearm or an antique handgun, is guilty of a crime of the fourth
    19   degree.
    20       e. Certain weapons. Any person who knowingly has in his
    21   possession any gravity knife, switchblade knife, dagger, dirk,
    22   stiletto, billy, blackjack, metal knuckle, sandclub, slingshot, cestus
    23   or similar leather band studded with metal filings or razor blades
    24   imbedded in wood, ballistic knife, without any explainable lawful
    25   purpose, is guilty of a crime of the fourth degree.
    26       f. Dum-dum or armor piercing ammunition. (1) Any person,
    27   other than a law enforcement officer or persons engaged in
    28   activities pursuant to subsection f. of N.J.S.2C:39-6, who
    29   knowingly has in his possession any hollow nose or dum-dum
    30   bullet, or (2) any person, other than a collector of firearms or
    31   ammunition as curios or relics as defined in Title 18, United States
    32   Code, section 921 (a) (13) and has in his possession a valid
    33   Collector of Curios and Relics License issued by the Bureau of
    34   Alcohol, Tobacco, Firearms, and Explosives, who knowingly has in
    35   his possession any armor piercing ammunition as defined in
    36   subsection gg. of N.J.S.2C:39-1 is guilty of a crime of the fourth
    37   degree. For purposes of this section, a collector may possess not
    38   more than three examples of each distinctive variation of the
    39   ammunition described above. A distinctive variation includes a
    40   different head stamp, composition, design, or color.
    41       g. Exceptions. (1) Nothing in subsection a., b., c., d., e., f., j.
    42   or k. of this section shall apply to any member of the Armed Forces
    43   of the United States or the National Guard, or except as otherwise
    44   provided, to any law enforcement officer while actually on duty or
    45   traveling to or from an authorized place of duty, provided that his
    46   possession of the prohibited weapon or device has been duly
    47   authorized under the applicable laws, regulations or military or law
    48   enforcement orders.
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 9 of 15 PageID: 179



                                      S2465 [3R]
                                          8

     1      Nothing in subsection h. of this section shall apply to any law
     2   enforcement officer who is exempted from the provisions of that
     3   subsection by the Attorney General. Nothing in this section shall
     4   apply to the possession of any weapon or device by a law
     5   enforcement officer who has confiscated, seized or otherwise taken
     6   possession of said weapon or device as evidence of the commission
     7   of a crime or because he believed it to be possessed illegally by the
     8   person from whom it was taken, provided that said law enforcement
     9   officer promptly notifies his superiors of his possession of such
    10   prohibited weapon or device.
    11      (2) a. Nothing in subsection f. (1) shall be construed to prevent a
    12   pers from keeping such ammunition at his dwelling, premises or
    13   other land owned or possessed by him, or from carrying such
    14   ammunition from the place of purchase to said dwelling or land, nor
    15   shall subsection f. (1) be construed to prevent any licensed retail or
    16   wholesale firearms dealer from possessing such ammunition at its
    17   licensed premises, provided that the seller of any such ammunition
    18   shall maintain a record of the name, age and place of residence of
    19   any purchaser who is not a licensed dealer, together with the date of
    20   sale and quantity of ammunition sold.
    21      b. Nothing in subsection f.(1) shall be construed to prevent a
    22   designated employee or designated licensed agent for a nuclear
    23   power plant under the license of the Nuclear Regulatory
    24   Commission from possessing hollow nose ammunition while in the
    25   actual performance of his official duties, if the federal licensee
    26   certifies that the designated employee or designated licensed agent
    27   is assigned to perform site protection, guard, armed response or
    28   armed escort duties and is appropriately trained and qualified, as
    29   prescribed by federal regulation, to perform those duties.
    30      (3) Nothing in paragraph (2) of subsection f. or in subsection j.
    31   shall be construed to prevent any licensed retail or wholesale
    32   firearms dealer from possessing that ammunition or large capacity
    33   ammunition magazine at its licensed premises for sale or disposition
    34   to another licensed dealer, the Armed Forces of the United States or
    35   the National Guard, or to a law enforcement agency, provided that
    36   the seller maintains a record of any sale or disposition to a law
    37   enforcement agency. The record shall include the name of the
    38   purchasing agency, together with written authorization of the chief
    39   of police or highest ranking official of the agency, the name and
    40   rank of the purchasing law enforcement officer, if applicable, and
    41   the date, time and amount of ammunition sold or otherwise
    42   disposed. A copy of this record shall be forwarded by the seller to
    43   the Superintendent of the Division of State Police within 48 hours
    44   of the sale or disposition.
    45      (4) Nothing in subsection a. of this section shall be construed to
    46   apply to antique cannons as exempted in subsection d. of
    47   N.J.S.2C:39-6.
    48      (5) Nothing in subsection c. of this section shall be construed to
    49   apply to any person who is specifically identified in a special deer
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 10 of 15 PageID: 180



                                     S2465 [3R]
                                         9

     1   management permit issued by the Division of Fish and Wildlife to
     2   utilize a firearm silencer as part of an alternative deer control
     3   method implemented in accordance with a special deer management
     4   permit issued pursuant to section 4 of P.L.2000, c.46 (C.23:4-42.6),
     5   while the person is in the actual performance of the permitted
     6   alternative deer control method and while going to and from the
     7   place where the permitted alternative deer control method is being
     8   utilized. This exception shall not, however, otherwise apply to any
     9   person to authorize the purchase or possession of a firearm silencer.
    10      h. Stun guns. Any person who knowingly has in his possession
    11   any stun gun is guilty of a crime of the fourth degree.
    12      i. Nothing in subsection e. of this section shall be construed to
    13   prevent any guard in the employ of a private security company, who
    14   is licensed to carry a firearm, from the possession of a nightstick
    15   when in the actual performance of his official duties, provided that
    16   he has satisfactorily completed a training course approved by the
    17   Police Training Commission in the use of a nightstick.
    18      j. Any person who knowingly has in his possession a large
    19   capacity ammunition magazine is guilty of a crime of the fourth
    20   degree unless the person has registered:     (1) an assault firearm
    21   pursuant to section 11 of P.L.1990, c.32 (C.2C:58-12) and the
    22   magazine is maintained and used in connection with participation in
    23   competitive shooting matches sanctioned by the Director of Civilian
    24   Marksmanship of the United States Department of the Army ; or
    25      (2) a firearm with a fixed magazine capacity or detachable
    26   magazine capable of holding up to 15 rounds pursuant to section 7
    27   of P.L.2018, c.39 (C.2C:39-20).
    28      k. Handcuffs. Any person who knowingly has in his
    29   possession handcuffs as defined in P.L.1991, c.437 (C.2C:39-9.2),
    30   under circumstances not manifestly appropriate for such lawful uses
    31   as handcuffs may have, is guilty of a disorderly persons offense. A
    32   law enforcement officer shall confiscate handcuffs possessed in
    33   violation of the law.
    34      l. Bump stock or trigger crank. Any person who knowingly
    35   possesses a bump stock as defined in subsection ee. of N.J.S.2C:39-
    36   1 or a trigger crank as defined in subsection ff. of N.J.S.2C:39-1,
    37   regardless of whether the person is in possession of a firearm, is
    38   guilty of a crime of the third degree.
    39      Notwithstanding the provisions of N.J.S.2C:1-8 or any other
    40   provision of law, a conviction arising out of this subsection shall
    41   not merge with a conviction for possessing an assault firearm in
    42   violation of subsection f. of N.J.S.2C:39-5 or a machine gun in
    43   violation of subsection a. of N.J.S.2C:39-5 and a separate sentence
    44   shall be imposed upon each conviction. Notwithstanding the
    45   provisions of N.J.S.2C:44-5 or any other provisions of law, the
    46   sentence imposed pursuant to this subsection shall be served
    47   consecutively to that imposed for unlawfully possessing an assault
    48   firearm in violation of subsection f. of N.J.S.2C:39-5.
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 11 of 15 PageID: 181



                                       S2465 [3R]
                                           10

     1       m. Covert or undetectable firearms.            Any person who
     2   knowingly possesses any covert firearm as defined in subsection hh.
     3   of N.J.S.2C:39-1, an undetectable firearm as defined in subsection
     4   ii. of N.J.S.2C:39-1, or a firearm enclosed in a container or covering
     5   that is designed or modified to allow the firearm to be fired while so
     6   enclosed and that disguises or obscures the shape of the firearm
     7   such that it does not resemble a handgun, rifle, shotgun, or machine
     8   gun is guilty a crime of the third degree. 2
     9   (cf: P.L.2018, c.39, s.2).
    10
            2
    11       [1.] 3.2 N.J.S.2C:39-9 is amended to read as follows:
    12      2C:39-9. Manufacture, Transport, Disposition and Defacement
    13   of Weapons and Dangerous Instruments and Appliances. a.
    14   Machine guns. Any person who manufactures, causes to be
    15   manufactured, transports, ships, sells or disposes of any machine
    16   gun without being registered or licensed to do so as provided in
    17   chapter 58 2of Title 2C of the New Jersey Statutes 2 is guilty of a
    18   crime of the third degree.
    19      b. Sawed-off shotguns. Any person who manufactures, causes
    20   to be manufactured, transports, ships, sells or disposes of any
    21   sawed-off shotgun is guilty of a crime of the third degree.
    22      c. Firearm silencers. Any person who manufactures, causes to
    23   be manufactured, transports, ships, sells or disposes of any firearm
    24   silencer is guilty of a crime of the fourth degree.
    25      d. Weapons. Any person who manufactures, causes to be
    26   manufactured, transports, ships, sells or disposes of any weapon,
    27   including gravity knives, switchblade knives, ballistic knives,
    28   daggers, dirks, stilettos, billies, blackjacks, metal knuckles,
    29   sandclubs, slingshots, cesti or similar leather bands studded with
    30   metal filings, or, except as otherwise provided in subsection i. of
    31   this section, in the case of firearms if he is not licensed or registered
    32   to do so as provided in chapter 58 2of Title 2C of the New Jersey
    33   Statutes2, is guilty of a crime of the fourth degree. Any person who
    34   manufactures, causes to be manufactured, transports, ships, sells or
    35   disposes of any weapon or other device which projects, releases or
    36   emits tear gas or other substances intended to produce temporary
    37   physical discomfort or permanent injury through being vaporized or
    38   otherwise dispensed in the air, which is intended to be used for any
    39   purpose other than for authorized military or law enforcement
    40   purposes by duly authorized military or law enforcement personnel
    41   or the device is for the purpose of personal self-defense, is pocket-
    42   sized and contains not more than three-quarters of an ounce of
    43   chemical substance not ordinarily capable of lethal use or of
    44   inflicting serious bodily injury, or other than to be used by any
    45   person permitted to possess such weapon or device under the
    46   provisions of subsection d. of N.J.S.2C:39-5, which is intended for
    47   use by financial and other business institutions as part of an
    48   integrated security system, placed at fixed locations, for the
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 12 of 15 PageID: 182



                                       S2465 [3R]
                                           11

     1   protection of money and property, by the duly authorized personnel
     2   of those institutions, is guilty of a crime of the fourth degree.
     3      e. Defaced firearms. Any person who defaces any firearm is
     4   guilty of a crime of the third degree. Any person who knowingly
     5   buys, receives, disposes of or conceals a defaced firearm, except an
     6   antique firearm or an antique handgun, is guilty of a crime of the
     7   fourth degree.
     8      f. (1) Any person who manufactures, causes to be
     9   manufactured, transports, ships, sell, or disposes of any 2[bullet,
    10   which is primarily designed for use in a handgun, and which is
    11   comprised of a bullet whose core or jacket, if the jacket is thicker
    12   than .025 of an inch, is made of tungsten carbide, or hard bronze, or
    13   other material which is harder than a rating of 72 or greater on the
    14   Rockwell B. Hardness Scale, and is therefore capable of breaching
    15   or penetrating body armor and] armor piercing ammunition as
    16   defined in subsection gg. of N.J.S.2C:39-12 which is intended to be
    17   used for any purpose other than for authorized military or law
    18   enforcement purposes by duly authorized military or law
    19   enforcement personnel, is guilty of a crime of the fourth degree.
    20       (2) Nothing in this subsection shall be construed to prevent a
    21   licensed collector of ammunition as defined in paragraph (2) of
    22   subsection f. of N.J.S.2C:39-3 from transporting the bullets defined
    23   in paragraph (1) of this subsection from (a) any licensed retail or
    24   wholesale firearms dealer's place of business to the collector's
    25   dwelling, premises, or other land owned or possessed by him, or (b)
    26   to or from the collector's dwelling, premises or other land owned or
    27   possessed by him to any gun show for the purposes of display, sale,
    28   trade, or transfer between collectors, or (c) to or from the collector's
    29   dwelling, premises or other land owned or possessed by him to any
    30   rifle or pistol club organized in accordance with the rules prescribed
    31   by the National Board for the Promotion of Rifle Practice; provided
    32   that the club has filed a copy of its charter with the superintendent
    33   of the State Police and annually submits a list of its members to the
    34   superintendent, and provided further that the ammunition being
    35   transported shall be carried not loaded in any firearm and contained
    36   in a closed and fastened case, gun box, or locked in the trunk of the
    37   automobile in which it is being transported, and the course of travel
    38   shall include only such deviations as are reasonably necessary under
    39   the circumstances.
    40       g. Assault firearms. Any person who manufactures, causes to
    41   be manufactured, transports, ships, sells or disposes of an assault
    42   firearm without being registered or licensed to do so pursuant to
    43   N.J.S.2C:58-1 et seq. is guilty of a crime of the third degree.
    44       h. Large capacity ammunition magazines. Any person who
    45   manufactures, causes to be manufactured, transports, ships, sells or
    46   disposes of a large capacity ammunition magazine which is
    47   intended to be used for any purpose other than for authorized
    48   military or law enforcement purposes by duly authorized military or
    49   law enforcement personnel is guilty of a crime of the fourth degree.
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 13 of 15 PageID: 183



                                         S2465 [3R]
                                             12

     1      i. Transporting firearms into this State for an unlawful sale or
     2   transfer. Any person who knowingly transports, ships or otherwise
     3   brings into this State any firearm for the purpose of unlawfully
     4   selling, transferring, giving, assigning or otherwise disposing of that
     5   firearm to another individual is guilty of a crime of the second
     6   degree. Any motor vehicle used by a person to transport, ship, or
     7   otherwise bring a firearm into this State for unlawful sale or transfer
     8   shall be subject to forfeiture in accordance with the provisions of
     9   N.J.S.2C:64-1 et seq.; provided however, this forfeiture provision
    10   shall not apply to innocent owners, nor shall it affect the rights of a
    11   holder of a valid lien.
    12      The temporary transfer of a firearm shall not constitute a
    13   violation of this subsection if that firearm is transferred:
    14      (1) while hunting or target shooting in accordance with the
    15   provisions of section 1 of P.L.1992, c.74 (C.2C:58-3.1);
    16      (2) for shooting competitions sponsored by a licensed dealer,
    17   law enforcement agency, legally recognized military organization,
    18   or a rifle or pistol club which has filed a copy of its charter with the
    19   superintendent in accordance with the provisions of section 1 of
    20   P.L.1992, c.74 (C.2C:58-3.1); or
    21      (3) for participation in a training course conducted by a certified
    22   instructor in accordance with the provisions of section 1 of
    23   P.L.1997, c.375 (C.2C:58-3.2).
    24      The transfer of any firearm that uses air or carbon dioxide to
    25   expel a projectile; or the transfer of an antique firearm shall not
    26   constitute a violation of this subsection.
    27      j. Any person who manufactures, causes to be manufactured,
    28   transports, ships, sells, or disposes of a bump stock as defined in
    29   subsection ee. of N.J.S.2C:39-1 or a trigger crank as defined in
    30   subsection ff. of N.J.S.2C:39-1 is guilty of a crime of the third
    31   degree.
    32      k. Purchasing firearm parts to manufacture 1[untraceable] a1
                    1
    33   firearm        without a serial number 1.    In addition to any other
         1
    34       [penalty imposed] criminal penalties provided 1 under 1[current]1
    35   law, a person who 1, with the purpose to manufacture 2or otherwise
    36   assemble2 a firearm and without being registered or licensed do so
    37   as provided in chapter 58 of Title 2C of the New Jersey Statutes, 1
    38   purchases 1or otherwise obtains 1 separately or as 1part of1 a kit 1a
    39   firearm frame or firearm receiver which is not imprinted with a
    40   serial number registered with a federally licensed manufacturer or 1
    41   any combination of parts from which a firearm 1without a serial
    42   number1 may be readily           1
                                              [assembled with the purpose to
    43   manufacture an untraceable firearm] manufactured 2or otherwise
    44   assembled2 , but which does not have the capacity to function as a
    45   firearm unless manufactured 1 2or otherwise assembled 2 is guilty of
    46   a crime of the third degree. Notwithstanding the provisions of
    47   N.J.S.2C:1-8 or any other law, a conviction under this subsection
    48   shall not merge with a conviction for any other criminal offense and
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 14 of 15 PageID: 184



                                        S2465 [3R]
                                            13

     1   the court shall impose separate sentences upon a violation of this
     2   subsection and any other criminal offense.
     3      As used in this subsection, 1[“untraceable firearm” means an
     4   unlawfully manufactured firearm for which the sale or distribution
     5   chain from a licensed retailer to the point of its first retail sale
     6   cannot be traced by law enforcement officials] “firearm frame or
     7   firearm receiver” means the part of a firearm that provides housing
     8   for the firearm’s internal components, such as the hammer, bolt or
     9   breechblock, action, and firing mechanism 1 2, and includes without
    10   limitation any object or part which is not a firearm frame or receiver
    11   in finished form but is designed or intended to be used for that
    12   purpose and which may readily be made into a firearm frame or
    13   receiver through milling or other means 2.
            2
    14        l. Manufacturing or facilitating the manufacture of a firearm
    15   using a three-dimensional printer. In addition to any other criminal
    16   penalties provided under law it is a third degree crime for:
    17       (1) a person who is not registered or licensed to do so as a
    18   manufacturer as provided in chapter 58 of Title 2C of the New
    19   Jersey Statutes, to use a three-dimensional printer or similar device
    20   to manufacture or produce a firearm, firearm receiver, magazine, or
    21   firearm component; or
    22       (2) a person to distribute by any means, including the Internet,
    23   to a person in New Jersey who is not registered or licensed as a
    24   manufacturer as provided in chapter 58 of Title 2C of the New
    25   Jersey Statutes, digital instructions in the form of computer-aided
    26   design files or other code or instructions stored and displayed in
    27   electronic format as a digital model that may be used to program a
    28   three-dimensional printer to manufacture or produce a firearm,
    29   firearm receiver, magazine, or firearm component.
    30       As used in this subsection: “three-dimensional printer” means a
    31   computer or computer-driven machine or device capable of
    32   producing a three-dimensional object from a digital model; and
    33   “distribute” means to sell, or to manufacture, give, provide, lend,
    34   trade, mail, deliver, publish, circulate, disseminate, present, exhibit,
    35   display, share, advertise, offer, or make available via the Internet or
    36   by any other means, whether for pecuniary gain or not, and includes
    37   an agreement or attempt to distribute.
    38       m. Covert or undetectable firearms. Any person who
    39   manufactures, causes to be manufactured, transports, ships, sells or
    40   disposes of any covert firearm as defined in subsection hh. of
    41   N.J.S.2C:39-1 or any undetectable firearm as defined in subsection
    42   ii. of N.J.S.2C:39-1 is guilty of a crime of the third degree. 2
    43   (cf: P.L.2018, c.38, s.3)
    44
            2
    45          [2.] 4.2 This act shall take effect immediately.
Case 3:19-cv-04753 Document 1-13 Filed 02/05/19 Page 15 of 15 PageID: 185



                                    S2465 [3R]
                                        14

     1
     2
     3      Establishes crimes of purchasing firearm parts to unlawfully
     4   manufacture firearms without a serial number, manufacturing or
     5   possessing covert or undetectable firearms, and manufacturing or
     6   facilitating the manufacture of firearms using a three-dimensional
     7   printer.
